DETAILED ACTION
Status of Application
The response filed 12/01/2020 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claim 1 has been amended.
Claims 2, 14-32 have been cancelled.
An amendment to the specification to [4] and [69] has been presented.
Applicant had previously elected Group I.
Claims 1, 3-13 are pending in the case.
Claims 1, 3-13 are present for examination.
The amendment to the specification has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim contains the recitation of additives including Mirj and Birj. It is unclear what material they are directed to. It does not allow one to ascertain the metes and bounds of the claimed invention. It appears that they may be incorrect/misspelled and directed to the tradenames of Myrj and Brij. However, tradenames in a claim are indefinite.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular type of surfactant and, accordingly, the identification/description is indefinite.
Response to Arguments:
Applicant's arguments are centered on the assertion that is one of skill in the art would readily understand what the material of Mirj and Birj are directed to as they are well known materials in the ophthalmic art. It is noted to Applicant that as addressed above, the tradename may be incorrect/misspelled and directed to the tradenames of Myrj and Brij. Applicant’s arguments have been fully considered but not 
Accordingly, the rejection stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (U.S. Pat. Pub. 2006/0100173).
Rejection:
Powell et al. teaches an ophthalmic composition comprising an anionic polymer such as hyaluronic acid, certain antimicrobial agent, and additives including buffers (abstract, claims 13-22). The amount of hyaluronic acid is from about 0.001-about 1% and the molecular weight of the hyaluronic acid is from about 70,000-about 4 million Daltons (claims 13-14). The buffers include phosphate, tris, and mixtures thereof; and it present from about 0.01-2.5%w/v [18, 23]. The phosphate buffers include sodium phosphate dibasic (Na2HPO4); and the pH is from about 6-about 9 [18-19]. Other components incorporated in the composition include tonicity agents (osmolytes) like 
Powell et al. does not expressly teach an example with a combination of Tris and phosphate buffers but does expressly teach that the buffers include phosphate buffers, tris buffers, and mixtures thereof; and buffers are present from about 0.01-2.5%w/v.
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to exemplify a mixture of buffers such as tris and phosphate buffers, and produce the claimed invention; as it is prima facie obvious to exemplify the express teaching of Powell et al. to a mixture of buffers such as phosphate with tris with a reasonable expectation of success. It would also be prima facie obvious to optimize the amount of phosphate buffer within the taught range and arrive at the claimed range absent evidence of criticality for the claimed values.
Response to Arguments:
Applicant's arguments are centered on the assertion of unexpected results citing Examples 1 and 2 of the specification in Table 1 of the specification to Comparative Examples A and B, that by employing a dual buffer system to a viscoelastic system the pH is not temperature dependent so that the pH is comparable at both storage temperature and temperature for ocular surgery (i.e. room temperature). 
This has been fully considered but not persuasive. The prior art of Powell is not restricted to a single buffer as asserted by Applicant, but expressly teaches that buffers prima facie obvious to exemplify the express teaching of Powell et al. to a mixture of buffers such as phosphate with Tris, with a reasonable expectation of success absent evidence of criticality for the specific combination which has not been demonstrated. 
Accordingly, the rejection stands.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Powell et al. (U.S. Pat. Pub. 2006/0100173) as applied to claims 1, 3-11, 13 above, in view of Hu et al. (U.S. Pat. Pub. 2003/0133905). 
Rejection:
The teachings of Powell et al. are addressed above.
Powell et al. does not expressly teach the recited surfactants but does expressly teach the inclusion of one or more surfactants such as poloxamers (also known as Pluronics which are block copolymers of polyethylene oxide (PEO) and polypropylene oxide (PPO)) [24].
Hu et al. teaches that known ophthalmically acceptable surfactants include poloxamers, polyoxyethylene(23) lauryl ether also known as Brij®35, polyoxyethylene (40) stearate also known as Myrj®52 [30-31].
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate a known ophthalmically acceptable surfactant such as Brij®35, polyoxyethylene (40) stearate also known as Myrj®52or as suggested by Hu et al., and produce the claimed invention; as simple substitution of one known surfactant for another is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the specific claimed surfactant.  
Response to Arguments:
Applicant's arguments are those directed to Powell which are addressed above.
Accordingly, the rejection stands.

Conclusion
Claims 1, 3-13 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI G HUANG/Primary Examiner, Art Unit 1613